112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Rose THORPE, Appellee,v.WAL-MART STORES, INC., a Delaware Corporation, Appellant.
No. 96-3412.
United States Court of Appeals, Eighth Circuit.
Submitted April 14, 1997.Filed May 5, 1997.

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Wal-Mart appeals from a jury verdict in favor of Rose Thorpe on her negligence action and challenges a number of evidentiary rulings made by the District Court.1  Having reviewed the record and the parties' briefs, we conclude that no reversible error appears.  Accordingly, we affirm the judgment of the District Court.  See 8th Cir.  R. 47B. Thorpe's motion to correct her brief is granted.



1
 The Honorable Lawrence O. Davis, United States Magistrate Judge for the Eastern District of Missouri, who presided over the case with the consent of the parties in accordance with 28 U.S.C. § 636(c) (1994)